     Case 1:21-cv-00028-NONE-GSA Document 7 Filed 02/02/21 Page 1 of 2


 1

 2

 3
                                       UNITED STATES DISTRICT COURT
 4
                                      EASTERN DISTRICT OF CALIFORNIA
 5

 6
      Betsy Amy Blanco                                       CASE NUMBER: 1:21-cv-00028-GSA
 7
                          Plaintiff,
 8                                                           ORDER WITHDRAWING FINDINGS
              v.                                             AND RECOMMENDATIONS;
 9                                                           TERMINATING AS MOOT
      ANDREW SAUL, Commissioner of Social                    APPLICATIONS TO PROCEED IN
10    Security,                                              FORMA PAUPERIS; AND,
                                                             DIRECTING CLERK OF COURT TO
11                                                           ISSUE SUMMONS AND NEW CASE
                          Defendant.                         DOCUMENTS
12
                                                             (Docs. 2, 4, 5, 6)
13

14

15

16

17           On January 7, 2021 Plaintiff filed a complaint in this Court and applied to proceed without

18   prepayment of fees (in forma pauperis) pursuant to 28 U.S.C. § 1915. Docs. 1–2. On January 12,

19   2021 the Court directed a supplemental filing. Doc. 3. On January 21, 2021, Plaintiff filed the

20   long form application to proceeding in forma pauperis. Docs. 4–5. On January 25, 2021, the Court

21   issued findings and recommendations to deny the application. Doc. 6. On January 29, 2021,

22   Plaintiff paid the filing fee.

23           Accordingly, it is HEREBY ORDERED that:

24       1. The Court’s findings and recommendations (Doc. 6) are withdrawn as moot;
25       2. Plaintiff’s motion and amended motions to proceed in forma pauperis (Docs. 2, 4, 5) are
26
             terminated as moot;
27

28
                                                       1
     Case 1:21-cv-00028-NONE-GSA Document 7 Filed 02/02/21 Page 2 of 2


 1      3. The Clerk of Court is directed to issue summons and new case documents, including a
 2           Scheduling Order (Social Security Appeal), Order Re Consent or Request for Reassignment,
 3           and notice and form of consent to proceed before a magistrate judge;
 4
        4.   Plaintiff shall serve the summons, complaint, notice and form of consent to proceed before a
 5
             magistrate judge, a copy of the Scheduling Order, and a copy of this order on the Commissioner
 6
             and file proof of service with the Court
 7
        5. The Court will enter the stay pursuant to general order 615 after the summons is issued.
 8

 9

10   IT IS SO ORDERED.

11      Dated:     February 1, 2021                               /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
